Title: From James Madison to John Armstrong, Jr., 15 July 1807
From: Madison, James
To: Armstrong, John, Jr.,Bowdoin, James



Gentlemen
Department of State July l5th. 1807.

The enclosed copy of a Proclamation of the President will inform you of a late extraordinary hostility and insult committed by a British Ship of War on a frigate of the U. S. near the Capes of Virginia, and of the measure taken by the President in consequence of the outrage.  The subsequent proceedings of the British Squadron in our waters have borne a like stamp of hostility; and altho’ it may be found that these provocations have not issued from, or may be disavowed and expiated by the British Government it may also be found that the U. S. must take on themselves the reparation that is due them.  For this event, it is necessary to be prepared; as well with a view to our finances, as to other resources and arrangements.  In this state of things the President taking into consideration the objections to an application of the public funds to objects not immediately connected with the public safety, instructs you to suspend the negotiation for the purchase of the floridas, unless it shall be agreed by Spain, that payment for them shall in case of a rupture between Great Britain and the United States be postponed till the end of one year after they shall have settled their differences; and that in the mean time no interest shall be paid on the Debt.  You will of course understand it to be inconsistent with that instruction either to draw on the Treasury or to obtain a credit in Europe for any part of the sum allotted for the purchase of the Floridas.
Should a bargain have been made for the Floridas, and payment stipulated as contemplated by former Instructions, you will press in the most serious and emphatic manner a remodification of the terms which will adjust them to the instructions here given.  Such a compliance may justly be expected in return for the advantages which Spain and her Allies will derive in various respects from a contest between this Country and their Enemy: It may further be expected that in consideration of these advantages to them, and of the general effect of a war, or even of a cessation of commerce with G. B. on the pecuniary faculties of the United States, the price demanded for the Floridas will be at least greatly reduced.  To this consideration it may be added, that whilst the pecuniary faculties of the U. S. will be so materially benumbed in the event of a rupture with G. B. those of Spain may be essentially aided by the facility which that event will give to the command of her So. American Treasures, thro’ the U. S.  Finally is it not worthy of consideration, that the introduction of hostile relations between the U. S. and G. B. may remove objections hitherto felt by the latter, to enterprizes against the Floridas and lead to a military occupancy of them with views very adverse to the policy of Spain.
Should Spain still obstinately persist in rejecting or retarding an arrangement concerning the Floridas, she must at least see the necessity of hastening a satisfactory one on other subjects, particularly in the case of the Mobille, for the free use of which by the U. S. orders ought to be sent without a moments delay.
The President leaves to your own discretion, the use to be made of observations of this kind, and entertains an entire confidence that your management of the whole business will be such as will best comport with the circumstances of the crisis; and conduce most to the object entrusted to you.
This dispatch goes by the Revenge, a public armed vessel charged with instructions to our Ministers in London, to require from the British Government the satisfaction due for the insult to the U.S.  She will touch at a french port from which one of her officers will proceed to Paris.  She will also return from England to France and convey to you from Mr. Monroe & Mr. Pinkney the communications rendered proper by the conduct & countenance of the British Government in relation to the U. States.  The influence which these communications ought to have on your proceedings will depend on the tenor of them, and must be left to your own discernment and sound judgement.  I have the pleasure to assure you that the spirit excited throughout our Nation, by the gross attack on its sovereignty is that of the most ardent and determined patriotism.  You will find sufficient specimens of it in the papers herewith enclosed.  I have the honor to be, Gentlemen with respect and consideration your most ob. servt.

signed James Madison

